DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It appears claim 18 depends from claim 1. However, since it’s a method claim, the proper claim to depend from is claim 10. Examiner believes this to be a typographical mistake. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US Pub 2016/0100058).
Regarding claim 1, Nelson discloses a system for managing client interaction data and generated a comprehensive record of online and offline interactions for a customer between systems provide by a plurality of service providers, the system comprising:
one or more processors;
memory in electronic communication with the one or more processors; and
instructions stored in the memory, the instructions being executable by the one or more processors to:
associate a session identifier (SID) with a customer upon interaction of the customer with a website provided by a first service provider (para 0028 – 0032, 0036);
provide the SID to the first service provider over a network connection (para 0028 - 0032);
receive website interaction information from the first service provider over the network connection (para 0028 - 0032);
associate the website interaction information from the first service provider with the SID in a data structure of the server system (para 0028 - 0032);
receive and facilitate handling of an incoming call from the customer at a call-in number at a call center maintained by a second service provider, whereby information associated with the call-in number is used to associate the incoming call with the SID from the data structure of the server system (para 0034-0039);
create a record of an offline interaction between the customer and an agent of the call center, the offline interaction including one or more interactions between the agent and the customer after initiating the incoming call (para 0041-0044); and
associate the record of the offline interaction with the SID, whereby a combined record of the customer's online interaction with the website provided by the first service provider and of the customer's offline interaction with the call center is accessible in the data structure of the server system (para 0041-0044, 0047, para 0052).
Regarding claim 2, Nelson discloses further comprising instructions being executable by the one or more processors to provide access to the combined record of the customer's online interaction with the web site and of the customer's offline interaction with the call center to the first service provider (see para 0043-0044 – data structure).
Regarding claim 3, Nelson discloses wherein the record of the offline interaction includes a summary of the customer's offline interaction (see para 0043-0044 – such as results of the call – “if the user books a hotel, identifier 301 can be used to associate information about the booking with the information in data structure 210 including, for example, associating the value of the booking with the cost of the selection of advertisement”).
Regarding claim 4, Nelson discloses further comprising instructions being executable by the one or more processors to provide access to a summary of the combined record of the customer's online interaction with the web site and of the customer's offline interaction with the call center to the first service provider (see para 0043-0044 – such as results of the call – “if the user books a hotel, identifier 301 can be used to associate information about the booking with the information in data structure 210 including, for example, associating the value of the booking with the cost of the selection of advertisement”).
Regarding claim 5, Nelson discloses further comprising instructions being executable by the one or more processors to associate the incoming call from the customer at the call-in number with the SID based on unique and temporary assignment of the call-in number to the website provided by the first service provider during display of the website to the customer (para 0027, see fig. 2).
Regarding claim 6, Nelson discloses wherein the website interaction information received by and stored in the data structure of the server system comprises one or more of:
one or more screen shots of the web site provided to the customer;
a record of web pages provided to the customer (see para 0029-0030 and fig. 2, data structure 210);
a record of website elements provided to the customer; or
a record of customer interactions with website elements of the website provided to the customer.
Regarding claim 8, Nelson discloses wherein the combined record of the customer's online interaction with the web site and of the customer's offline interaction with the call center is accessible using the SID (para 0041-0044, 0047, para 0052).
Regarding claims 10 and 19, see rejection of claim 1.
Regarding claim 11, see rejection of claim 2.
Regarding claim 12, see rejection of claim 3.
Regarding claim 13, see rejection of claim 4.
Regarding claim 14, see rejection of claim 5.
Regarding claim 15, see rejection of claim 6.
Regarding claim 17, see rejection of claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Pub 2016/0100058) in view of Connolly et al. (US Pub 2015/0350435).
Regarding claim 7, Nelson discloses wherein the record of the offline interaction between the customer and the agent of the call center stored in the data structure (para 0041-0044, 0047, para 0052) 
Nelson does not explicitly disclose comprises one or more of:
one or more screenshots of information displayed to the agent during the offline interaction between the customer and the agent;
an audio recording of the offline interaction between the customer and the agent; or a written summary of the offline interaction between the customer and the agent.
Connolly discloses an audio recording of the offline interaction between the customer and the agent (see para 0084 – where agent and customer interactions is recorded and fig. 9B where recording maybe presented to review).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of Connolly in order to review recording for coaching later on (Connolly, para 0138).
Regarding claim 16, see rejection of claim 1.
Regarding claim 20, Nelson discloses wherein the website interaction information received by and stored in the data structure of the server system comprises one or more of:
one or more screen shots of the website provided to the customer;
a record of web pages provided to the customer (see para 0029-0030 and fig. 2, data structure 210);
a record of website elements provided to the customer; or
a record of customer interactions with website elements of the website provided to the customer; and
wherein the record of the offline interaction between the customer and the agent of the call center stored in the data structure (para 0041-0044, 0047, para 0052). 
Nelson does not explicitly disclose comprises one or more of:
one or more screenshots of information displayed to the agent during the offline interaction between the customer and the agent;
an audio recording of the offline interaction between the customer and the agent; or a written summary of the offline interaction between the customer and the agent.
Connolly discloses an audio recording of the offline interaction between the customer and the agent (see para 0084 – where agent and customer interactions is recorded and fig. 9B where recording maybe presented to review).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Nelson with the teachings of Connolly in order to review recording for coaching later on (Connolly, para 0138).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652